Per Curiam.
The respondent was admitted to practice as an attorney and counselor at law in the State of New York on April 5, 1927, at a term of the Appellate Division of the Supreme Court, Second Department.
On June 13, 1935, the respondent was convicted at the Court of General Sessions of the County of New York of the crime of grand larceny in the first degree, which crime is a felony, and sentenced to imprisonment in the penitentiary of the county of New York.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counselor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counselor-at-law or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counselor-at-law shall be convicted of a felony, there may be presented to the appellate division of the supreme court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.”
The statute is mandatory, and requires, therefore, that the respondent be disbarred.
Present — Martin, P. J., Merrell, O’Malley, Glennon and Untermyer, JJ.
Respondent disbarred.